EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) made as of the 18th day of November,
2011 (the “Effective Date”) between FRIENDFINDER NETWORKS INC., a Nevada
corporation (“FFN”) and Various, Inc., a California corporation (“Various”) (FFN
and Various collectively defined herein as the “Company”) having an office at
6800 Broken Sound Parkway, Suite 200, Boca Raton, Florida 33487 and EZRA
SHASHOUA (the “Executive”).
 
     WHEREAS, the Company desires to employ the Executive and the Executive
desires to accept such employment by the Company on the terms and subject to the
conditions hereinafter set forth.
 
     NOW THEREFORE, in consideration of the mutual promises contained herein,
the parties agree as follows:
 
1.             Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts such employment by the Company, upon the terms and
conditions set forth below.
 
2.             Term.  Subject to the provisions for termination herein provided,
the employment of the Executive shall commence as of the Effective Date and
shall continue for a term of three (3) years (the “Term”).  Executive’s current
tenure with the Company will be grandfathered.
 
3.             Duties and Responsibilities.
 
3.1                During the Term, the Executive shall have the position of
Chief Financial Officer and in connection therewith, the Executive shall perform
such executive duties and responsibilities commonly incident to such office as
may be assigned to him from time to time by Marc Bell, Chief Executive Officer
and President of the Company and Daniel C. Staton, Chairman of the Board of the
Company (the “Executive Management”), and, in the absence of such assignment,
such duties customary to such office as is reasonably necessary to the
operations of the Company.
 
3.2                The Executive’s employment by the Company shall be full-time,
and during the Term, the Executive agrees that he will devote his business time
and attention, his best efforts, and all of his skill and ability to promote the
interests of the Company.  Executive shall not become an employee of any
business other than that of the Company.  The Company hereby agrees that so long
as Executive complies with the requirements of this Agreement and his fiduciary
duties to the Company, the Executive will not be prohibited from making passive
investments, serving on civic or charitable boards or committees, or serving on
the board of directors or other governing body of companies that do not compete
with the Company or any of their affiliates.


3.3                The Executive’s services shall be substantially performed at
the Company’s offices in Boca Raton, Florida, subject to necessary travel
requirements of his position and duties hereunder.
 
3.4                Nothing contained herein shall require the Executive to
follow any directive or to perform any act which would violate any laws,
ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority.  The Executive shall act in
accordance with all laws, ordinances, regulations or rules of any governmental,
regulatory or administrative body, agent or authority, any court or judicial
authority, or any public, private or industry regulatory authority.
 
 
1

--------------------------------------------------------------------------------

 
 
4.             Compensation.
 
4.1                Base Salary.  During the Term, the Company shall pay the
Executive $480,000 per annum (the “Base Salary”) in accordance with the
Company’s customary payroll practices as in effect from time to time.  The Base
Salary may be increased from time to time in the discretion of the Company.
 
4.2                Bonus. Executive will be eligible to receive a discretionary
annual bonus contingent upon Executive’s achievement of specific goals and
objectives set forth and agreed to with and by Executive Management.
 
4.3                Equity Compensation.  Executive has been granted equity
compensation in the past, and will be provided further grants under the
Company’s equity compensation plans from time to time commensurate with
Executive’s status as a senior executive of the Company.
 
4.4                Expenses.  The Company shall pay or reimburse the Executive
for all reasonable out-of-pocket expenses incurred by the Executive, accompanied
by vouchers therefore in accordance with the Company’s policies, in the course
of providing Executive’s services to the Company.
 
4.5                Vacation.  The Executive shall be entitled to four (4) weeks
of paid vacation during each calendar year, to be taken during such calendar
year at times selected by the Executive, as well as paid holidays and personal
days according to the Company policy in effect from time to time.
 
4.6                Benefits.  During the Term of this Agreement, the Executive
shall be eligible to participate in each of the Company’s existing or future
benefit plans, policies or arrangements maintained by the Company and made
available to employees generally, as well as all such existing or future benefit
plans, policies or arrangements maintained by the Company for the benefit of
executives.  Except as specifically provided for herein, no additional
compensation under any such plan, policy or arrangement shall be deemed to
modify or otherwise effect the terms of this Agreement.
 
4.7                 D&O Insurance Coverage.  The Company shall cover Executive
in its standard D&O insurance policy, under the current limits and evidence in
place.
 
4.8                Indemnification Agreement.  It is hereby agreed between
Executive and Company that Executive’s Indemnification Agreement entered into as
of April 21, 2009 shall remain in full force and effect in accordance with its
terms.
 
5.             Termination.
 
5.1                Termination by the Company for Cause. The Company may
terminate the Executive’s employment and this Agreement at any time during the
Term for Cause, effective immediately upon written notice to the Executive of
such termination.  For purposes of this Section 5.1, “Cause” shall mean: a
willful failure or refusal on Executive’s part to perform Executive’s duties
under this Agreement, willful failure or refusal to carry out the lawful
directions of the Board of Directors; willful gross misconduct, willful
dishonesty or fraud on Executive’s part in connection with Executive’s
employment, regardless of whether it results in economic harm to the Company or
its subsidiaries or affiliates, conviction of a crime other than a minor traffic
infraction, following an opportunity by the Executive to appear and be heard by
the Board of Directors; or material breach of any provision of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
5.2                Termination by the Company Without Cause.  The Company may
terminate the Executive’s employment and this Agreement without Cause upon
thirty (30) days’ prior written notice to the Executive.
 
5.3                Termination by the Executive for Good Reason.  The Executive
may terminate his employment and this Agreement for Good Reason.  A resignation
for “Good Reason” shall mean a resignation by the Executive of the Executive’s
employment within sixty (60) days following the occurrence of any of the
following events:
 
(a)           Without the Executive’s written consent, a material reduction of
his duties, position or responsibilities;
 
(b)           Without the Executive’s written consent, a significant reduction
by the Company in the Base Salary as in effect immediately prior to such
reduction; or
 
(c)            Without the Executive’s written consent, a requirement by the
Company that the Executive relocate his office to a location more than fifty
(50) miles from its then-current location.
 
5.4                Voluntary Termination by the Executive Without Good
Reason.  The Executive may voluntarily terminate his employment hereunder
without Good Reason, upon not less than thirty (30) days’ prior written notice
to the Company.
 
5.5                 Death.  The Executive’s employment and this Agreement shall
automatically terminate upon the Executive’s death.
 
6.             Severance.
 
6.1                 In the event of a termination of the Executive’s employment
by the Company for Cause, due to the expiration of the Term or as a result of
the Executive’s death, the Executive shall be entitled to (i) his then current
Base Salary earned but unpaid through and including the date of the termination
of his employment, (ii) any unpaid bonus that is earned and accrued for any
completed fiscal year, and (iii) any benefits or payments to which the Executive
is entitled under any Company plan, program, agreement, or policy (collectively,
“Accrued Amounts”).
 
6.2                 In the event the Executive’s employment is terminated as a
result of a Change in Control (as defined below), by the Company without Cause
(which does not include termination due to expiration of the Term), or by the
Executive for Good Reason during the Term, the Executive shall be entitled to
the Accrued Amounts and, subject to the Executive’s signing, returning to the
Company and not revoking a release of claims for the benefit of the Company, in
the form provided by the Company (the “Release”), the Executive shall be
entitled to receive, and the Company shall be obligated to provide, the
following severance benefits; provided, that, if the Executive should fail to
execute such Release within forty-five (45) days following the later of (i) the
Executive’s date of termination or (ii) the date the Executive actually receives
an execution copy of such Release (which shall be delivered to the Executive
within five (5) days following the Executive’s termination date), the Company
shall not have any obligations to provide the severance payments contemplated
under this Section 6.2:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           Payment to the Executive of an amount equal to the cumulative
amount of the then current Base Salary owed to the Executive for the remainder
of the Term, in one lump sum payment within five (5) days following the
termination date; provided, that, if (i) the termination is as a result of a
Change in Control and is less than two (2) years from the expiration of the
Term, then the payment amount to the Executive under this Section 6.2(a) shall
be two (2) years of Executive’s then current Base Salary, and (ii) the
termination is (A) by the Company without Cause (which does not include
termination due to the expiration of the Term) and is less than one (1) year
from the expiration of the Term, or (B) by the Executive for Good Reason and is
less than one (1) year from the expiration of the Term, then the payment amount
to the Executive under this Section 6.2(a)(ii)(A) and (B) shall be one (1) year
of Executive’s then current Base Salary;
 
(b)           Payment to the Executive of an amount equal to one hundred percent
(100%) of the Bonus opportunity actually earned for the year prior to the year
of termination, if any; this amount shall be paid in one lump sum payment within
five (5) days following the termination date;
 
(c)           The same level of health (i.e. medical, vision and dental)
coverage and benefits as in effect for the Executive and his dependants on the
day immediately preceding the day of termination of employment; provided,
however that (i) the Executive constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Code; and (ii) the Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time period prescribed pursuant to COBRA.  The
Company shall continue to provide the Executive and his dependants with such
health coverage at the Company’s expense until the date the Executive and his
dependants are no longer eligible to receive continuation coverage pursuant to
COBRA; and
 
(d)           The vesting of Executive’s stock and/or options will accelerate on
the date of termination as to that number of shares of stock and/or options that
would have become vested if the Executive had remained employed by the Company
until the date this Agreement would have otherwise expired.
 
For avoidance of doubt, the Executive shall not be entitled to any severance
benefits pursuant to this Section 6.2 if his employment is terminated by the
Company for Cause, or due to the Executive’s death or the expiration of the
Term; provided, that, in the event that the Executive’s employment is terminated
by the Company for Cause or due to the Executive’s death (a “Discretionary
Severance Event”), the Company, in its sole and absolute discretion, may choose
to pay the Executive an amount equal to the sum of the payments referred to in
subsections 6.2(a) and (b) above, payable in twelve (12) monthly payments,
beginning within sixty (60) days following the termination date.
 
 
4

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, a “Change in Control” shall mean:  (i) the
direct or indirect acquisition, whether in one or a series of transactions by
any person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or related
persons (such person or persons, an “Acquirer”) constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act), of (A) beneficial ownership
(as defined in the Exchange Act) of issued and outstanding shares of stock of
the Company, the result of which acquisition is that such person or such group
possesses in excess of 50% of the combined voting power of all then-issued and
outstanding capital stock of the Company, or (B) the power to elect, appoint, or
cause the election or appointment of at least a majority of the members of the
Board (or such other governing body in the event the Company or any successor
entity is not a corporation); (ii) a merger or consolidation of the Company with
a person or a direct or indirect subsidiary of such person, provided that the
result of such merger or consolidation, whether in one or a series of related
transactions, is that the holders of the outstanding voting stock of the Company
immediately prior to the consummation of such transaction do not possess,
whether directly or indirectly, immediately after the consummation of such
merger or consolidation, in excess of 50% of the combined voting power of all
then-issued and outstanding capital stock of the merged or consolidated person,
its direct or indirect parent, or the surviving person of such merger or
consolidation; or (iii) a sale or disposition, whether in one or a series of
transactions, of all or substantially all of the Company’s assets.
 
6.3                 In the event Executive’s employment is terminated by
Executive without Good Reason, the Executive shall be entitled to the Accrued
Amounts to be paid in one lump sum payment within five (5) days following the
termination date.  In addition, the Executive shall be entitled to receive the
then current Base Salary for an additional period of one (1) year from the date
of termination consistent with Employer’s then current payroll practices
following the termination date, plus COBRA coverage in accordance with the terms
as provided for in Section 6.2(c) above; provided, that, (a) Executive complies
with Sections 7, 8 and 9 below and (b) Executive does not accept employment with
or provide consulting service to any web-based provider of adult-oriented social
networking, chat or cams services worldwide for a period of one (1) year
following Executive’s termination pursuant to this Section 6.3.
 
Notwithstanding the foregoing, in the event the Company shall fail to pay
Executive any severance payments and benefits to Executive pursuant to Section 6
of this Agreement when due, then (i) Executive shall have no further obligations
under subsections 6.3(a) and (b), and Sections 7, 8, and 9 herein, and (ii)
Executive shall be entitled to recover all outstanding severance payments and
benefits due to Executive under Section 6 of this Agreement and nothing herein
shall preclude Executive from pursing any rights and remedies it may have
hereunder or at law or in equity.
 
7.             Intellectual Property.
 
7.1                All inventions, trade secrets, works of authorship and other
intellectual property created by Executive in part or in whole during
Executive’s employment with the Company using Company resources, or otherwise
related to the actual or prospective businesses or interests of the Company,
shall be owned exclusively by the Company and shall be deemed “work made for
hire” to the extent permissible under applicable law.  Executive agrees to
execute and deliver promptly, at the Company’s expense, all assignments and
other documents requested by the Company to confirm the Company’s ownership of
such in such intellectual property.  Executive hereby waives any and all moral
rights Executive might have in such intellectual property.  Executive agrees
that any inventions, products, processes, apparatus, designs, improvements, or
business related suggestions and information, conceived, discovered, made or
developed by Executive, solely or jointly with others, after Executive’s
termination of employment with the Company that are based on the Company's
Confidential Information shall belong to the Company and Executive hereby
assigns any and all rights in such items to the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2                Executive agrees he will fully and promptly disclose, in
writing, to the Company all inventions, products, processes, apparatus, designs,
improvements, or business related suggestions and information which Executive
may, solely or jointly with others, conceive, discover, make or develop while
employed with the Company.
 
8.            Confidentiality.  As a result of Executive’s employment with the
Company, Executive agrees he will have access to “Confidential Information”
about the Company and its business, subsidiaries, and affiliates.  Executive
agrees that he will not at any time utilize for personal benefit, or directly or
indirectly divulge or communicate to any person, firm, corporation or entity,
any Confidential Information concerning the Company and its business,
subsidiaries and affiliates, which was disclosed to or acquired by Executive at
any time during the Term of this Agreement, except upon direct written authority
of Executive Management.  Executive specifically agrees that all confidential
information or knowledge concerning matters affecting or relating to the
Company’s business obtained by Executive during his employment is deemed to be
included within the terms of this Section 8 and to constitute important,
material and confidential trade secrets that affect the successful conduct of
the Company’s business and its goodwill.
 
“Confidential Information,” as used herein, means information which includes,
but is not limited to, the names, buying habits or practices of any of the
Company’s customers; operational, marketing and fundraising strategies;
marketing methods and related data; the names of any vendors or suppliers; costs
of materials; the prices the Company obtains or has obtained or at which it
sells or has sold its products or services; manufacturing and sales costs; lists
or other written records used in the Company’s business; compensation paid to
employees and other terms of employment; merchandising or sales techniques;
contracts and licenses; business systems; computer software and programs
(including object code and source code), network architecture, protocols, trade
secrets and any other confidential information of, about, or concerning the
business of the Company and its parents, subsidiaries and affiliates, their
manners of operation, or other confidential data of any kind.
 
9.             Interference with Business.  Executive acknowledges that because
of Executive’s responsibilities at the Company, Executive has developed and will
help to develop, and has been and will be exposed to, the Company’s business
strategies, information on customers and clients, and other valuable
Confidential Information and that use or disclosure of such Confidential
Information in breach of this Agreement would be extremely difficult to detect
or prove.  Executive also acknowledges that the Company’s relationships with its
employees, customers, clients, vendors, and other persons are valuable business
assets.  Therefore, Executive agrees as follows:
 
9.1                Executive shall not, for a period of one (1) year following
termination of Executive’s employment with the Company for any reason, directly
or indirectly solicit, induce, recruit, or encourage any officer, director or
employee of the Company to leave the Company or terminate his or her employment
with the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
9.2                Executive shall not, for a period of one (1) year following
the termination of Executive’s employment with the Company for any reason, for
the purpose of selling products or services competitive with the Company’s,
solicit any actual or prospective customer or client of the Company by using the
Company’s Confidential Information, or otherwise solicit such customers or
clients by using means that amount to unfair competition.
 
10.           Miscellaneous.
 
10.1              Notices.  All notices under this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered against
receipt or if mailed by first class registered or certified mail, return receipt
requested, addressed to Company and to the Executive at their respective last
known addresses, or to such other person or address as may be designated by like
notice hereunder.  Any such notice shall be deemed to be given on the day
delivered, if personally delivered, or on the third day after the mailing if
mailed.
 
10.2              Parties in Interest.  No party shall assign this Agreement
without the prior written consent of the other party.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, legal representatives, successor and
permitted assigns, but no other person shall acquire or have any rights under or
by virtue of this Agreement.
 
10.3              Further Assurances.  From and after the date of this
Agreement, each of the parties hereto shall from time to time, at the request of
the other party and without further consideration, do, execute and deliver, or
cause to be done, executed and delivered, all such further acts, things and
instruments as may be reasonably requested or required more effectively to
evidence and give effect to the transactions provided for in this Agreement.
 
10.4              Governing Law, Jurisdiction and Venue.  This Agreement shall
be governed by and construed in accordance with the laws and decisions of the
State of Florida applicable to contracts made and to be performed therein
without giving effect to the principles of conflict of laws.  Any legal action
or proceeding with respect to this Agreement shall be brought and maintained
exclusively in the state or federal courts in Palm Beach County, Florida, and
the parties waive any objections to the jurisdiction and venue of those courts.
 
10.5              Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts and by facsimile, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  Facsimile signatures shall be considered
originals for all purposes.
 
10.6              Severability.  The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
10.7              Entire Agreement; Modification; Waiver.  Except as otherwise
specifically contemplated herein, this Agreement contains the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes all prior negotiations and oral understandings, if any.  Neither
this Agreement nor any of its provisions may be modified, amended, waived,
discharged or terminated, in whole or in part, except in writing signed by the
party to be charged.  No waiver of any such provision or any breach of or
default under this Agreement shall be deemed or shall constitute a waiver of any
other provision, breach or default.
 


 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
 

 
 
 
8

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.
 

   
FRIENDFINDER NETWORKS INC.
 


 
By: /s/ Daniel C. Staton                                     
Name: Daniel C. Staton
Title: Chairman


VARIOUS, INC.


By: /s/ Daniel C. Staton                                     
Name: Daniel C. Staton
Title: Chairman


EXECUTIVE:




/s/ Ezra Shashoua                                               
EZRA SHASHOUA

 
 
 
[Signature Page to Ezra Shashoua Employment Agreement]
 